            Case 4:18-cv-06753-PJH Document 70-1 Filed 09/19/19 Page 1 of 4



 1 Kathleen R. Hartnett (SBN 314267)
   BOIES SCHILLER FLEXNER LLP
 2 44 Montgomery Street, 41st Floor
   San Francisco, CA 94104
 3 Telephone:    (415) 293-6800
   Facsimile:    (415) 293-6899
 4 Email:        khartnett@bsfllp.com
 5 Damien J. Marshall (pro hac vice admitted)
   BOIES SCHILLER FLEXNER LLP
 6 55 Hudson Yards, 20th Floor
   New York, NY 10001
 7 Telephone:   (212) 446-2300
   Facsimile:   (212) 446-2350
 8 Email:       dmarshall@bsfllp.com
 9 Andrew J. Ceresney (pro hac vice pending)
   DEBEVOISE & PLIMPTON LLP
10 919 Third Avenue
   New York, NY 10022
11 Telephone:   (212) 909-6000
   Facsimile:   (212) 909-6836
12 Email:       aceresney@debevoise.com
13 Attorneys for Defendants Ripple Labs Inc.,
   XRP II, LLC, and Bradley Garlinghouse
14

15                                UNITED STATES DISTRICT COURT
16                              NORTHERN DISTRICT OF CALIFORNIA

17                                        OAKLAND DIVISION

18 In re RIPPLE LABS INC. LITIGATION,             Case No. 18-cv-06753-PJH
19                                                REQUEST FOR JUDICIAL NOTICE OR
                                                  INCORPORATION BY REFERENCE IN
20 This Document Relates To:                      SUPPORT OF DEFENDANTS’ MOTION TO
   All Actions                                    DISMISS
21
                                                  Date:    January 15, 2020
22                                                Time:    9:00 a.m.
                                                  Place:   Courtroom 3
23                                                Judge:   Hon. Phyllis J. Hamilton
24                                                Consolidated Complaint filed: August 5, 2019
25                                                [FILED CONCURRENTLY WITH
                                                  NOTICE OF MOTION AND MOTION TO
26                                                DISMISS, MEMORANDUM OF POINTS AND
                                                  AUTHORITIES; DECLARATION OF
27                                                KATHLEEN HARTNETT]
28


                                   REQUEST FOR JUDICIAL NOTICE
                                      CASE NO. 18-cv-06753-PJH
             Case 4:18-cv-06753-PJH Document 70-1 Filed 09/19/19 Page 2 of 4



 1          Defendants Ripple Labs Inc. (“Ripple”), XRP II, LLC (“XRP II”), and Bradley Garlinghouse
 2 (collectively, “Defendants”) request that the Court take judicial notice or incorporate by reference four

 3 documents that are quoted and/or cited in Plaintiff’s Consolidated Complaint for Violations Of Federal

 4 And California Law (“Complaint”).1

 5          The first document is the Statement of Facts from the federal government’s May 2015 settlement
 6 with Ripple and XRP II. Complaint ¶ 2 & n.2; see also id. ¶¶ 25, 112. A true and correct copy of the

 7 Statement of Facts is attached as Exhibit A to the concurrently filed Declaration of Kathleen Hartnett

 8 (“Hartnett Declaration”).

 9          The second document is the “Ripple credits” page from Ripple’s Wiki website. Complaint ¶ 24
10 & n.7, ¶ 130 & n.91, ¶ 145 & n.99. A true and correct copy of an archived version of that webpage is

11 attached as Exhibit B to the Hartnett Declaration.2

12          The third document is the “Q1 2018 XRP Markets Report” page of Ripple’s website. Complaint
13 ¶ 36 & n.16. A true and correct copy of this webpage is attached as Exhibit C to the Hartnett

14 Declaration.

15          The fourth document is a CNBC article titled “Ripple is sitting on close to $80 billion and could
16 cash out hundreds of millions per month—but it isn’t.” Complaint ¶ 52 & n.31. A true and correct copy

17 of this article is attached as Exhibit D to Hartnett Declaration.

18          Pursuant to Federal Rule of Evidence 201, a court may “take judicial notice of documents on
19 which allegations in the complaint necessarily rely, even if not expressly referenced in the complaint,

20 provided that the authenticity of those documents is not in dispute.” Lalwani v. Burwell, 2015 WL

21 6123087, at *4 (N.D. Cal. Oct. 19, 2015) (citation omitted).          All four documents are expressly
22 referenced by Plaintiff in the Complaint at the paragraphs indicated above, through citation and/or

23 quotation. Defendants do not dispute the documents’ authenticity, nor—after citing to them and quoting

24 from them directly—can Plaintiff. Further, courts may also take judicial notice of “records and reports

25
     1
     All documents incorporated by reference in the Complaint are properly before the Court on a motion to
26 dismiss, but this Request focuses on four documents that are particularly relevant to Defendants’
   dismissal arguments.
27 2 This webpage does not exist at the link that Plaintiffs repeatedly cite in their complaint. The copy
   attached as Exhibit B was located through archive.org and is displayed as it existed on September 28,
28 2017, which is the latest date available. Hartnett Decl. ¶ 3.

                                                     1
                                      REQUEST FOR JUDICIAL NOTICE
                                         CASE NO. 18-cv-06753-PJH
             Case 4:18-cv-06753-PJH Document 70-1 Filed 09/19/19 Page 3 of 4



 1 of administrative bodies.” Id. (quoting Mack v. S. Bay Beer Distribs., Inc., 798 F.2d 1279, 1282 (9th

 2 Cir. 1986), abrogated on other grounds by Astoria Fed. Sav. & Loan Ass’n v. Solimino, 501 U.S. 104

 3 (1991)). This includes settlement agreements between parties and administrative agencies, such as

 4 Exhibit A. Duncan v. San Dieguito Union High Sch. Dist., 2019 WL 4016450, at *2 (S.D. Cal. Aug. 26,

 5 2019) (“Judicial notice is appropriate with respect to [the executed final settlement agreement] for the

 6 purpose of the motion to dismiss because [it is a] record[] of an administrative agency.”).

 7         Alternatively, Defendants request that the Court incorporate Exhibits A–D by reference. When a
 8 document’s “contents are alleged in a complaint” or “the plaintiff’s claim depends on [its] contents,” and

 9 no party questions the document’s authenticity, a court may consider the document on a motion to

10 dismiss without converting the motion to one for summary judgment. Knievel v. ESPN, 393 F.3d 1068,

11 1076 (9th Cir. 2005) (citations omitted); Davis v. HSBC Bank Nev., N.A., 691 F.3d 1152, 1159–60 (9th

12 Cir. 2012); In re Pac. Gateway Exch., Inc. Sec. Litig., 169 F. Supp. 2d 1160, 1164 (N.D. Cal. 2001) (“If

13 a plaintiff fails to attach to the complaint the documents on which it is based, defendant may attach to a

14 12(b)(6) motion the documents referred to in the complaint to show that they do not support plaintiff’s

15 claim”). In addition, where a claim is grounded in fraud, as are Plaintiff’s claims under California

16 Corporations Code Section 25401 and California’s False Advertising and Unfair Competition Laws, it is

17 appropriate to consider the entire alleged statement in context in order to determine what a reasonable

18 investor would believe. E.g., Haskell v. Time, Inc., 857 F. Supp. 1392, 1397–98 (E.D. Cal. 1994)

19 (incorporating by reference exemplar mailings on which misrepresentation claim was based); Patel v.

20 Parnes, 253 F.R.D. 531, 547 (C.D. Cal. 2008) (taking judicial notice of earnings call transcripts that

21 provided “full context in which the information was disclosed to the market”).

22         As explained above, the contents of all four documents are repeatedly alleged in the Complaint
23 by Plaintiff and their authenticity has not been (and cannot be) disputed by Plaintiff. The Court “may

24 treat such . . . document[s] as part of the complaint, and thus may assume that [their] contents are true

25 for purposes of a motion to dismiss under Rule 12(b)(6).” Davis, 691 F.3d at 1160 (quoting United

26 States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003)); see also Bell Atl. Corp. v. Twombly, 550 U.S. 544,

27 568 n.13 (2007) (“[T]he District Court was entitled to take notice of the full contents of the published

28 articles referenced in the complaint, from which the truncated quotations were drawn”).

                                                    2
                                     REQUEST FOR JUDICIAL NOTICE
                                        CASE NO. 18-cv-06753-PJH
            Case 4:18-cv-06753-PJH Document 70-1 Filed 09/19/19 Page 4 of 4



 1                                             CONCLUSION
 2         For the aforementioned reasons, Defendants respectfully request that the Court take judicial
 3 notice of Exhibits A–D or, in the alternative, incorporate Exhibits A–D by reference.

 4

 5 Dated: September 19, 2019                             Respectfully Submitted,
 6
                                                         By:    /s/ Kathleen R. Hartnett
 7
                                                               Kathleen R. Hartnett (SBN 314267)
 8                                                             BOIES SCHILLER FLEXNER LLP
                                                               44 Montgomery Street, 41st Floor
 9                                                             San Francisco, CA 94104
                                                               Telephone: (415) 293-6800
10                                                             Facsimile: (415) 293-6899
11                                                             Email: khartnett@bsfllp.com

12                                                             Damien J. Marshall (pro hac vice admitted)
                                                               BOIES SCHILLER FLEXNER LLP
13                                                             55 Hudson Yards, 20th Floor
                                                               New York, NY 10001
14                                                             Telephone: (212) 446-2300
15                                                             Facsimile: (212) 446-2350
                                                               Email: dmarshall@bsfllp.com
16
                                                               Andrew J. Ceresney (pro hac vice pending)
17                                                             DEBEVOISE & PLIMPTON LLP
                                                               919 Third Avenue
18                                                             New York, NY 10022
19                                                             Telephone: (212) 909-6000
                                                               Facsimile: (212) 909-6836
20                                                             Email: aceresney@debevoise.com

21                                                             Attorneys for Defendants Ripple Labs Inc.,
                                                               XRP II, LLC, and Bradley Garlinghouse
22

23

24

25

26

27

28

                                                    3
                                     REQUEST FOR JUDICIAL NOTICE
                                        CASE NO. 18-cv-06753-PJH
